Title: To James Madison from Richard Rush, 14 July 1816
From: Rush, Richard
To: Madison, James


        
          Dear sir.
          Washington July 14. 1816.
        
        I had before observed, in the newspapers, some account of the affair of which Judge Tucker’s letter speaks more particularly. I doubt, from the state of the facts which he exhibits, if the case can be reached with any effect unless under the act of June 5. 1794. There may be difficulties even under this act. The pamphlet which I beg leave to enclose, will serve to show the footing upon which our law stands as to piracy. The doctrine which it holds out is believed to be sound. Happening to have one more of these pamphlets on hand which I can spare, I will transmit it by this mail to Mr Wirt. Should it never have reached him before, it may prove acceptable.
        I am looking forward with nothing but pleasure to the visit I design to make to Montpellier; the only regret I have is, that I am forced, by some other arrangements, to delay it until September. I must make the most of this necessity by protracting the longer my enjoyments by anticipation.
        Mrs Rush cordially reciprocates the kind expressions conveyed in your favor, and for myself I have to offer the usual assurances of my great respect and friendship.
        
          Richard Rush.
        
      